      1:17-cv-01380-SEM-TSH # 99-2         Page 1 of 12     EXHIBIT 2
                                                                                            E-FILED
                                                       Wednesday, 18 September, 2019 05:05:40 PM
                                                                      Clerk, U.S. District Court, ILCD

                                                                             Page 1

 1                          UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
 2
 3
        BARRY JOHNSON,                                .)

 4                                                    )

                        Plaintiff,
 5                                                    )    No. 17 cv 1380
        -vs-                                          )

 6                                                    }    Judge Tom
        ANDREW TILDEN, MARY GRENNAN,                  )    Schanzle-Haskins
 7      MICHAEL MELVIN, WEXFORD                       )

        HEALTH SOURCES, INC.,                         )

 8                                                    )

                    Defendants.                       )

 9
10
11                           The deposition of BARRY JOHNSON, called
12       for examination, taken pursuant to the Federal Rules
13       of Civil Procedure of the United States District
14       Courts pertaining to the taking of depositions, taken
15       before CAROLYN J. HAWKES, C.S.R. within and for the
16       County of Boone and State of Illinois, at Dixon
17       Correctional Center, 2600 North Brinton Avenue,
18       Dixon, Chicago, Illinois, on the 23rd day of August,
19       2019, at 10:40 a.m.
20
21
22
23
24

                                     Veritext Legal Solutions
     www.veritext.com                                                           888-391-3376
1:17-cv-01380-SEM-TSH # 99-2                          Page 2 of 12



                                                       Page 2                                                      Page 4
 1 COUNSEL PRESENT:                                              1   deposition and then it's - would you agree?
 2  CASSIDAY SCHADE, LLP, by:
                                                                 2   That’s correct?
    MS. KAREN L. McNAUGHT
 3   111 North Sixth Street, 2nd Floor                           3     THE WITNESS: Yes, ma'am.
    Springfield, Illinois 62701                                  4     MS. McNAUGHT: Okay. And your name is Barry
 4  217.572.1714                                                 5   Johnson, is that right?
    kmcnaught@cassiday.com.
 5                                                               6     THE WITNESS: Yes, ma'am.
        appearing on behalf of Andrew Tilden, M.D.,              7     MS. McNAUGHT: And is it spelled B-e-r-r-y or
 6      and Wexford Health Sources, Inc.;                        8   B-a-r-r-y?
 7  ASSISTANT ATTORNEY GENERAL, by:
    MR. CLAYTON ANKNEY                                           9     THE WITNESS: It doesn't matter.
 8   500 South Second Street                                    10     MS. McNAUGHT: Okay. And your inmate number
     Springfield, Illinois 62701,                               11   is B33367?
 9
                                                                12     THE WITNESS: Yes, ma’am.
        appearing on behalf of Mary Grennan and
10      Michael Melvin.                                         13     MS. McNAUGHT: Okay. And so while we were
11                                                              14   off the record, you told us that you did not
12                                                              15   want to he deposed without representation; is
13
14                                                              16   that correct?
15                                                              17     THE WITNESS: Yes, ma'am.
16                                                              18     MS. McNAUGHT: Okay. And you don't have a
17
                                                                19   lawyer here present today, is that correct?
18
19                                                              20     THE WITNESS: That's correct.
20                                                              21     MS. McNAUGHT: Okay. And so then we sent a
21                                                              22   correctional officer to see if accommodations
22
23                                                              23   could be made to telephone the judge so that
24                                                              24   you could inquire about whether you needed to
                                                       Page 3                                                      Page 5
 1              (WHEREUPON, the witness was                      1   go forward with the deposition, is that
 2               first duly sworn.)                              2   correct?
 3      MS. McNAUGHT: For the record, would you                  3     THE WITNESS: That's correct.
 4   please state and spell your name?                           4     MS. McNAUGHT: Okay. And so we have
 5      THE WITNESS: Okay. Before we start, am I                 5   Sergeant —
 6   entitled to representation here?                            6     SERGEANT WEBER: Sergeant Weber.
 7      MS. McNAUGHT: Go ahead and introduce                     7     MS. McNAUGHT: - Weber. What's your first
 8   yourself and spell your name and then we'll go              8   name?
 9   into that. Okay? We just need your name on                  9     SERGEANT WEBER: Just Sergeant Weber.
10   the record.                                                10     MS. McNAUGHT: Okay. And you're with the
11      THE WITNESS: (No response.)                             11   Dixon Correctional Center?
12      MS. McNAUGHT: All right. Well, let me ask               12     SERGEANT WEBER: Correct.
13   is it this way. Is your name Barry Johnson?                13     MS. McNAUGHT: And can you tell us what you
14      THE WITNESS: (No response.)                             14   did and who you spoke with and what the outeome
15      MS. McNAUGHT: Mr. Johnson, are you refusing             15   was?
16   to answer my questions?                                    16     SERGEANT WEBER: I had talked to Lori Kermay,
17      THE WITNESS: (No response.)                             17   and she said that there was no accommodations
18      MS.MeNAUGHT: Let's go off the record and                18   currently to call anybody to -
19   I'll get an officer.                                       19     MS. McNAUGHT: Okay.
20               (WHEREUPON, discussion was had                 20     SERGEANT WEBER: - put the situation,
21                off the record.)                              21   whatever, to talk to the judge.
22               (WHEREUPON, a recess was had.)                 22     MS. McNAUGHT: There are no accommodations
23      MS. McNAUGHT: So we're back on the record.              23   for a telephone call to be made by an inmate
24   Mr. Johnson, we attempted to start the                     24   outside the facility, is that correct?

                                                                                                        2(Pages 2 - 5)
                                            Veritext Legal Solutions
www.veritext.com                                                                                         888-391-3376
 1:17-cv-01380-SEM-TSH # 99-2                       Page 3 of 12



                                                    Page 6                                                          Pages
  1      SERGEANT WEBER: Correct, for this - for                1   like to represent you, is that correct? In
 2     this here.                                              2    this civil lawsuit.
 3       MS. McNAUGHT: Okay. And so then you came              3      THE WITNESS: I don't think I better say a
 4     back and reported to us, is that correct?               4    lot.
 5       SERGEANT WEBER: Correct.                              5      MS. McNAUGHT: Well, if you have contacted
 6       MS. McNAUGHT: Okay. And, Mr. Johnson, is              6    someone, Mr. Ankney and I have an obligation to
 7     that your understanding of what has happened            7    let them know that we were here and we spoke
 8     today?                                                  8    with you. Okay? So we just want to make sure
 9       THE WITNESS: Yes, ma'am.                              9    that ethically, we do the right thing. So
10       MS. McNAUGHT; Okay. Can you just give us             10    that's why I'm asking. Have you contacted
11     the spelling of Lori's first and last name?            11    anyone?
12       SERGEANT WEBER; L-o-r-i. I think it’s                12      THE WITNESS: I've been in the hospital. I
13    spelled K-e-n-n-a-y.                                    13    had surgery.
14       MS. McNAUGHT: Okay. All right. Thank you.            14      MS. McNAUGHT: Okay. So no one has contacted
15       SERGEANT WEBER: All right.                           15    you and you haven't contacted anyone about
16       MS. McNAUGHT; Anything that you want to put          16    representation in this case; would that be
17     on the record?                                         17    fair?
18       MR. ANKNEY: This may not have been talked            18      THE WITNESS: No.
19     about, but just to be clear, you are saying            19      MS. McNAUGHT: That's not fair?
20     that you are not going forward with the                20      THE WITNESS: Yeah, it's fair.
21     deposition today; correct?                             21      MS. McNAUGHT: Okay. All right. So anything
22       THE WITNESS: I'm saying I'd like legal               22    else that you can think of?
23     representation.                                        23      MR. ANKNEY: No.
24       MR. ANKNEY: And you won't do the deposition          24      MS. McNAUGHT: So the only other thing is
                                                      Page?                                                         Page 9
  1    without representation, is that correct?                1    Carolyn is going to type this up and she's
 2       THE WITNESS: I won't do the deposition                2    going to give it to me and I'm probably going
 3    without representation so I know that my rights          3    to file it with the court.
 4     are not violated.                                       4         You have the opportunity to read what
 5       MR. ANKNEY: All right. That's all.                    5    she has typed at a later date to see if what
 6       MS. McNAUGHT; And, Mr. Johnson, you did get           6    she wrote is fair, or if you trust her to do
 7    notice of the deposition today; is that right?           7    her job, then you can reserve your ~ or, I'm
 8     - THE WITNESS: Yes, ma'am.                              8    sorry, you can waive your signature and you can
 9       MS. McNAUGHT: Okay. And at one point you              9    say I don't want to do it, but you need to tell
10    had a lawyer, is that correct?                          10    her now whether you want to read for any
11       THE WITNESS: That's correct.                         11    mistakes that she made or whether you want to
12       MS. McNAUGHT: And they withdrew?                     12    waive your signature.
13       THE WITNESS: Yes, ma'am.                             13      THE WITNESS: I'd like to read.
14       MS. McNAUGHT: Is that right?                         14      MS. McNAUGHT: Okay. Fair enough. He'll
15       THE WITNESS; Yes, ma’am.                             15    reserve signature then. All right. We can go
16       MS. McNAUGHT: And you haven't hired a                16    off the record.
17    lawyer, have you?                                       17               (WHEREUPON, said deposition was
18       THE WITNESS: No, I haven't.                          18                adjourned sine die.)
19       MS. McNAUGHT; Okay. And you haven't written          19
20    to any lawyers asking them to represent you,            20
21    have you?                                               21
22       THE WITNESS: No, ma'am.                              22
23       MS. McNAUGHT: And you haven't had any                23
24    lawyers contact you and say that they would             24

                                                                                                        3 (Pages 6-9)
                                            Veritext Legal Solutions
www.veritext.com                                                                                        888-391-3376
1:17-cv-01380-SEM-TSH # 99-2                                  Page 4 of 12



                                                              Page 10                                                                                    Page 12
                                                                         1                 Veritext Legal Solutions
 1 STATE OF ILLINOIS             )                                                           1100 Superior Ave
                                                                        2                      Suite 1820
                   ) SS:                                                                    Cleveland, Ohio 44114
 2 COUNTYOFBOONE )                                                      3                   Phone:216-523-1313
                                                                        4    September 9, 2019
 3          I, Carolyn J. Hawkes, Certified                             5    Barry Johnson B333367 2600 N. Brinton Ave
                                                                                      Dixon, IL 61021
 4 Shorthand Reporter within and for the County of Boone                6
                                                                             Case Name: Johnson, Barry v. Tilden, Andrew
 5 and State of Illinois, do hereby certify that,                       7
 6 to-wit, on the 23rd day of August, 2019, personally                       Veritext Reference Number: 3482935
                                                                        8
 7 appeared before me at Dixon Correctional Center,                          Deposition Date; 8/23/2019
                                                                        9
 8 2600 North Brinton Avenue, Dixon, Rockford, Illinois,                     Dear Sir/Madam:
                                                                        10
 9 BARRY JOHNSON, witness produced on behalf of the                          Enclosed you will find a transcript of your deposition.
10 defendant in a certain cause now pending and                         11
                                                                             As the reading and signing have not been expressly
11 undetermined in the United States District Court,                    12
                                                                             waived, please review the transcript and note any
12 Central District of Illinois.                                        13
                                                                             changes or corrections on the errata sheet
13          I further certify that the said BARRY                       14
14 JOHNSON was by me first duly sworn to testify the                         included, indicating the page, line number, change and
                                                                        15
15 tmth, the whole truth, and nothing but the truth in                       reason for the change. Sign at the bottom of the sheet
                                                                        16
16 the cause aforesaid; that the testimony then given by                     in the presence of a notary and forward the errata sheet
                                                                        17
17 said witness was reported stenographically by me, in                      back to us at the address shown above or email to
18 the presence of the said witness, and afterwards                     18
                                                                             production-midwest@veritext.com.
19 reduced to typewriting; and the foregoing is a true                  19
                                                                             If the errata is not returned within thirty days of your receipt of
20 and correct transcript of the testimony so given hy                  20
                                                                             this letter, the reading and signing will be deemed waived.
21 said witness as aforesaid.                                           21
22          I further certify that signature to the                          Sincerely,
                                                                        22
23 deposition was reserved by agreement of counsel for                     Production Department
                                                                        23
24 the respective parties.                                              24 NO NOTARY REQUIRED IN CA

                                                              Page 11                                                                                    Page 13
                                                                         1             DEPOSITION REVIEW
 1           I further certify that MS. KAREN                                         CERTIFICATION OF WITNESS
 2 McNAUGHT and MR. CLAYTON ANKNEY appeared on behalf of                 2
                                                                                 ASSIGNMENT REFERENCE NO: 3482935
 3 the defendants.                                                       3       CASE NAME: Johnson, Bany v. Tilden, Andrew
 4           1 further certify that I am not counsel                             DATE OF DEPOSITION: 8/23/2019
                                                                         4       WITNESS' NAME: Barry Johnson , B33367
 5 for nor in any way related to any of the parties to                   5       In accordance with the Rules of Civil
 6 this cause, nor am I in any way interested in the                         Procedure, I have read the entire transcript of
                                                                         6   my testimony or it has been read to me.
 7 outcome thereof.                                                      7       I have made no changes to the testimony
             In testimony whereof I have hereunto                            as transcribed by tiie court reporter.
                                                                         8
 9 set my hand this 4th day of September, 2019, A. D.
10                                                                       9 Date               Barry Johnson, B33367
                                                                        10      Sworn to and subscribed before me, a
11                                                                         Notary Public in and for the State and County,
              /s/ Carolyn J. Hawkes                                     11 the referenced witness did personally appear
12
                                                                           and acknowledge that:
13                                                                      12
                                                                                They have read the transcript;
                   Carolyn J. Hawkes
                                                                        13      They signed the foregoing Sworn
14                 Certified Shorthand Reporter                                     Statement; and
                                                                        14      Their execution of this Statement is of
                   Cook County, Illinois                                            their free act and deed.
15                 CSR No. 084-003296.                                  15
                                                                                I have affixed my name and official seal
16                                                                      16
17                                                                         this           day of                         20
                                                                        17
18
19                                                                      IS            Notary Public
                                                                        19
20                                                                                     Commission Expiration Date
21
                                                                        20
                                                                        21
22                                                                      22
                                                                        23
23
                                                                        24
24                                                                      25


                                                                                                                                           4 (Pages 10 - 13)
                                                         Veritext Legal Solutions
www.veritext.com                                                                                                                                   888-391-3376
 1:17-cv-01380-SEM-TSH # 99-2                                   Page 5 of 12



                                                                Page 14
 I           DEPOSITION REVIEW
            CERTIFICATION OF WITNESS
 2
         ASSIGNMENT REFERENCE NO: 3482935
 3       CASE NAME: Johnson, Barry v, Tilden, Andrew
         DATE OF DEPOSITION; 8/23/2019
 4       WITNESS' NAME: Bany Johnson, B33367
 5       In accordance with &e Rules of Civil
     Procedure, I have read the entire transcript of
 6   my testimony or it has been read to me.
 7       I have listed my changes on the attached
     Errata Sheet, listing page and line numbers as
 8   wellasthereason(s)forthechange(s).
 9       I request that these changes be entered
     as part of the record of my testimony.
10
        I have executed the Errata Sheet, as well
11 as this Certificate, and request and authorize
   that both be             to the transcript of my
12 testimony and be incorporated therein.
13
   Date              Barry Johnson, B33367
14
        Sworn to and subscribed before me, a
15 Notary Public in and for the State and County,
   the referenced witness did personally appear
16 and acknowledge that:
17      They have read the transcript;
        They have listed all of their corrections
18          in the appended Errata Sheet;
        They signed the foregoing Sworn
19          Statement; and
        Their execution of this Statement is of
20          their fme act and deed.
21      I have affixed my name and official seal
22 this          day of                           ->20.
23
           Notary Public
24


25         Commission Expiration Date

                                                                Page 15
 1         ERRATA SHEET
      VERITEXT LEGAL SOLUTIONS MIDWEST
 2       ASSIGNMENT NO: 3482935
 3 PAGE/LINE(S) / CHANGE      /REASON
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19

20 Date       Barry Johnson, B33367
21 SUBSCRIBED AND SWORN TO BEFORE ME THIS
22 DAY OF                         -.20.
23
              Notary Public
24


25            Commission Expiration Date

                                                                                     5 (Pages 14-15)
                                                          Veritext Legal Solutions
www.veritext.com                                                                       888-391-3376
 1:17-cv-01380-SEM-TSH # 99-2           Page 6 of 12



[084-003296 - currently]                                                           Page 1

           0                   9               authorize 14:11        certificate 14:11
                                               ave 12:1,5             certification 13:1
084-003296 11:15      9 12:4
                                               avenue 1:17 10:8         14:1
        1                      a
                                                        b             certified 10:3
 10:40 1:19           a.m. 1:19                                         11:14
                                               b 4:7,8 10:2
 1100 12:1            accommodations                                  certify 10:5,13,22
                                               b333367 12:5
 111 2:3                4:22 5:17,22                                    11:1,4
                                               b33367 4:11 13:4
 13423 11:13          acknowledge                                     change 12:14,15
                                                 13:9 14:4,13
 1380 1:5               13:11 14:16                                     14:8 15:3
                                                 15:20
 17 1:5               act 13:14 14:20                                 changes 12:13
                                               back 3:23 6:4
 1820 12:2            address 12:17                                     13:7 14:7,9
                                                 12:17
           2          adjourned 9:18                                  Chicago 1:18
                                               harry 1:3,113:13
                      affixed 13:15                                   civil 1:13 8:2 13:5
 20 13:16 14:22                                 4:4 10:9,13 12:5,6
                        14:21                                           14:5
   15:22                                         13:3,4,9 14:3,4,13
                      aforesaid 10:16,21                              Clayton 2:7 11:2
 2019 1:19 10:6                                  15:20
                      agree 4:1                                       clear 6:19
   11:9 12:4                                   behalf 2:5,9 10:9
                      agreement 10:23                                 Cleveland 12:2
 216-523-1313 12:3                               11:2
                      ahead 3:7                                       commission 13:19
 217.572.1714 2:4                              better 8:3
                      andrew 1:6 2:5                                    14:25 15:25
 23rd 1:18 10:6                                boone 1:16 10:4
                        12:6 13:3 14:3                                contact 7:24
 2600 1:17 10:8                                bottom 12:15
                      ankney 2:7 6:18                                 contacted 8:5,10
   12:5                                        brinton 1:17 10:8
                        6:24 7:5 8:6,23                                 8:14,15
 2nd 2:3                                         12:5
                        11:2                                          cook 11:14
          3           answer 3:16                        c            correct 4:2,16,19
 3482935 12:7 13:2    anybody 5:18              c.s.r. 1:15             4:20 5:2,3,12,24
   14:2 15:2          appear 13:11              ca 12:24                6:1,4,5,21 7:1,10
          4             14:15                   call 5:18,23            7:11 8:1 10:20
 44114 12:2           appeared 10:7             called 1:11           correctional 1:17
 4th 11:9               11:2                    Carolyn 1:15 9:1        4:22 5:11 10:7
                      appearing 2:5,9              10:3 11:13         corrections 12:13
          5
                      appended 14:11            case 8:16 12:6           14:17
 500 2:8                14:18                      13:3 14:3          counsel 2:1 10:23
           6          asking 7:20 8:10          cassiday 2:2             11:4
 61021 12:5           assignment 13:2           cassiday.com 2:4      county 1:16 10:2,4
 62701 2:3,8            14:2 15:2               cause 10:10,16           11:14 13:10 14:15
                      assistant 2:7                11:6               court 1:1 9:3
         8
                      attached 14:7             center 1:17 5:11         10:11 13:7
 8/23/2019 12:8       attempted 3:24               10:7               courts 1:14
   13:3 14:3          attorney 2:7              central 1:1 10:12     csr 11:15
                      august 1:18 10:6          certain 10:10         currently 5:18


                                   Veritext Legal Solutions
 www.veritext.com                                                            888-391-3376
 1:17-cv-01380-SEM-TSH # 99-2         Page 7 of 12



[cv - name]                                                                      Page 2

cv 1:5                 ethically 8:9         he'll 9:14             lawyers 7:20,24
          d            examination 1:12      health 1:7 2:6         legal 6:22 12:1
                       executed 14:10        hereunto 11:8             15:1
d 11:9
                       execution 13:14       hired 7:16             letter 12:20
date 9:5 12:8 13:3
                         14:19               hospital 8:12          line 12:14 14:7
  13:9,19 14:3,13,25
                       expiration 13:19                    i           15:3
  15:20,25
                         14:25 15:25                                Usted 14:7,17
day 1:18 10:6 11:9                           il 12:5
                       expressly 12:11                              listing 14:7
  13:16 14:22 15:22                          illinois 1:1,16,18
                                f                                   Up 2:2
days 12:19                                      2:3,8 10:1,5,8,12
                                                                    lori 5:16
dear 12:9              facility 5:24            11:14
                                                                    lori's 6:11
deed 13:14 14:20       fair 8:17,19,20 9:6   included 12:14
                                                                    lot 8:4
deemed 12:20             9:14                incorporated
defendant 10:10        federal 1:12             14:12                        m
defendants 1:8         fde 9:3               indicating 12:14       m.d. 2:5
  11:3                 find 12:10            inmate 4:10 5:23       ma'am 4:3,6,12,17
department 12:22       first 3:2 5:7 6:11    inquire 4:24            6:9 7:8,13,15,22
deposed 4:15              10:14              interested 11:6        madam 12:9
deposition 1:11        floor 2:3             introduce 3:7          mary 1:6 2:9
  4:1 5:1 6:21,24      foregoing 10:19                 j            matter 4:9
  7:2,7 9:17 10:23        13:13 14:18                               mcnaught 2:2 3:3
                                             j 1:15 10:3 11:13
  12:8,10 13:1,3       forward 5:1 6:20                              3:7,12,15,18,23
                                             job 9:7
  14:1,3                  12:16                                      4:4,7,10,13,18,21
                                             Johnson 1:3,11
depositions 1:14       free 13:14 14:20                              5:4,7,10,13,19,22
                                               3:13,15,24 4:5 6:6
die 9:18               further 10:13,22                              6:3,6,10,14,16 7:6
                                               7:6 10:9,14 12:5,6
discussion 3:20           11:1,4    _____                            7:9,12,14,16,19,23
                                               13:3,4,9 14:3,4,13
district 1:1,1,13               g                                    8:5,14,19,21,24
                                               15:20
  10:11,12                                                           9:14 11:2
                       general 2:7           judge 1:6 4:23
dixon 1:16,18 5:11                                                  meMn 1:7 2:10
                       give 6:10 9:2           5:21
  10:7,8 12:5                                                       michael 1:72:10
                       given 10:16,20                  k
duly 3:2 10:14                                                      midwest 12:18
                       go 3:7,8,18 5:1
          e                                  k 6:13                  15:1
                         9:15
                                             karen 2:2 11:1         mistakes 9:11
e 4:7 6:13 10:2        going 6:20 9:1,2,2
                                             kennay 5:16                     n
email 12:17            grennan 1:6 2:9
                                             kmcnaught 2:4
enclosed 12:10                 h                                    n 6:13,13 10:2
                                             know 7:3 8:7
entered 14:9                                                          12:5
                       hand 11:9                     1
entire 13:5 14:5                                                    name 3:4,8,9,13
                       happened 6:7
entitled 3:6                                 1 2:2 6:12              4:4 5:8 6:11 12:6
                       haskins 1:6
errata 12:13,16,19                           lawsuit 8:2              13:3,4,15 14:3,4
                       hawkes 1:15 10:3
  14:7,10,18 15:1                            lawyer 4:19 7:10         14:21
                         11:13
                                               7:17

                                Veritext Legal Solutions
www.veritext.com                                                           888-391-3376
 1:17-cv-01380-SEM-TSH # 99-2        Page 8 of 12



[need - sworn]                                                                   Page 3

need 3:9 9:9           point 7:9             represent 7:20 8:1     shown 12:17
needed 4:24            presence 10:18        representation 3:6     sign 12:15
north 1:17 2:3           12:16                 4:15 6:23 7:1,3      signature 9:8,12
  10:8                 present 2:14:19         8:16                   9:15 10:22 11:13
notary 12:16,24        probably 9:2          request 14:9,11        signed 13:13 14:18
  13:10,18 14:15,23    procedure 1:13        required 12:24         signing 12:11,20
  15:23                  13:5 14:5           reserve 9:7,15         sincerely 12:21
note 12:12             produced 10:9         reserved 10:23         sine 9:18
notice 7:7             production 12:18      respective 10:24       sir 12:9
number 4:10 12:7         12:22               response 3:11,14       situation 5:20
  12:14                public 13:10,18         3:17                 sixth 2:3
numbers 14:7             14:15,23 15:23      returned 12:19         solutions 12:1
          0            pursuant 1:12         review 12:12 13:1        15:1
                       put 5:20 6:16           14:1                 sorry 9:8
 0 6:12 10:2,2
                                             right 3:12 4:5 6:14    sources 1:7 2:6
 obligation 8:6                 q
                                               6:15 7:5,7,14 8:9    south 2:8
 officer 3:19 4:22     questions 3:16
                                               8:21 9:15            spell 3:4,8
 official 13:15                 r            rights 7:3             spelled 4:7 6:13
   14:21               r 4:7,7,8,8 6:12      rockford 10:8          spelling 6:11
 Ohio 12:2
                       read 9:4,10,13        rules 1:12 13:5        spoke 5:14 8:7
 okay 3:5,9 4:4,10       13:5,6,12 14:5,6      14:5                 Springfield 2:3,8
   4:13,18,21 5:4,10
                         14:17                         s            ss 10:1
   5:19 6:3,6,10,14
                       reading 12:11,20                             start 3:5,24
   7:9,19 8:8,14,21                          s 14:8,8 15:3
                       reason 12:15 14:8                            state 1:16 3:4 10:1
   9:14                                      saying 6:19,22
                         15:3                                          10:5 13:1014:15
 opportunity 9:4                             schade 2:2
                       receipt 12:19                                statement 13:13
 outcome 5:14 11:7                           schanzle 1:6
                       recess 3:22                                     13:14 14:19,19
 outside 5:24                                seal 13:15 14:21
                       record 3:3,10,18                             states 1:1,13 10:11
                                             second 2:8
          P              3:21,23 4:14 6:17                          stenographically
                                             see 4:22 9:5
 page 12:14 14:7         9:16 14:9                                     10:17
                                             sent 4:21
   15:3                reduced 10:19                                street 2:3,8
                                             September 11:9
 part 14:9             reference 12:7                               subscribed 13:10
                                               12:4
 parties 10:24 11:5      13:2 14:2                                     14:14 15:21
                                             sergeant 5:5,6,6,9
 pending 10:10         referenced 13:11                             suite 12:2
                                               5:9,12,16,20 6:1,5
 personally 10:6         14:15                                      superior 12:1
                                               6:12,15
   13:11 14:15         refusing 3:15                                sure 8:8
                                             set 11:9
 pertaining 1:14       related 11:5                                 surgery 8:13
                                             sheet 12:13,15,16
 phone 12:3            reported 6:4 10:17                           sworn 3:2 10:14
                                               14:7,10,18 15:1
 plaintiff 1:4         reporter 10:4                                   13:10,13 14:14,18
                                             shorthand 10:4
 please 3:4 12:12        11:14 13:7                                    15:21
                                               11:14


                                Veritext Legal Solutions
 www.veritext.com                                                           888-391-3376
  1:17-cv-01380-SEM-TSH # 99-2        Page 9 of 12



[taken - yeah]                                                  Page 4

          t                     V

taken 1:12,14          V 12:6 13:3 14:3
talk 5:21              veritext 12:1,7
talked 5:16 6:18         15:1
telephone 4:23         veritext.com.
  5:23                   12:18
tell 5:13 9:9          violated 7:4
testify 10:14          vs 1:5
testimony 10:16                w
   10:20 11:8 13:6,7   waive 9:8,12
   14:6,9,12           waived 12:12,20
thank 6:14             want 4:15 6:16 8:8
thereof 11:7            9:9,10,11
thing 8:9,24           way 3:13 11:5,6
think 6:12 8:3,22      weber 5:6,6,7,9,9
thirty 12:19            5:12,16,20 6:1,5
tilden 1:6 2:5 12:6     6:12,15
   13:3 14:3           wexford 1:7 2:6
today 4:19 6:8,21      whereof 11:8
  7:7                  wit 10:6
told 4:14              withdrew 7:12
tom 1:6                witness 3:1,5,11
transcribed 13:7        3:14,17 4:3,6,9,12
transcript 10:20        4:17,20 5:3 6:9,22
  12:10,12 13:5,12      7:2,8,11,13,15,18
  14:5,11,17            7:22 8:3,12,18,20
true 10:19              9:13 10:9,17,18,21
trust 9:6                13:1,4,11 14:1,4
truth 10:15,15,15        14:15
type 9:1               written 7:19
typed 9:5              wrote 9:6
typewriting 10:19
                            y
         u
                   y 4:7,8 6:13
understanding 6:7 yeah 8:20
undetermined
  10:11
united 1:1,13
  10:11



                                Veritext Legal Solutions
www.veritext.com                                           888-391-3376
1:17-cv-01380-SEM-TSH # 99-2   Page 10 of 12




                  Federal Rules of Civil Procedure

                                 Rule 30



      (e) Review By the Witness; Changes.

      (1)   Review; Statement of Changes. On request by the

     deponent or a party before the deposition is

     completed,     the deponent must be allowed 30 days

     after being notified by the officer that the

     transcript or recording is available in which:

      (A)   to review the transcript or recording; and

      (B)   if there are changes in form or substance,     to

     sign a statement listing the changes and the

     reasons for making them.

      (2)   Changes Indicated in the Officer's Certificate.

     The officer must note in the certificate prescribed

     by Rule 30(f) (1) whether a review was requested

     and,     if so, must attach any changes the deponent

     makes during the 30-day period.




     DISCLAIMER:      THE FOREGOING FEDERAL PROCEDURE RULES

     ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

     THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

     2019 .     PLEASE REFER TO THE APPLICABLE FEDERAL RULES

     OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
1:17-cv-01380-SEM-TSH # 99-2   Page 11 of 12


               VERITEXT LEGAL SOLUTIONS
     COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted formi and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
1:17-cv-01380-SEM-TSH # 99-2   Page 12 of 12
